t c summary opinion united_states tax_court reid and irene burnham chambers petitioners v commissioner of internal revenue respondent docket no 28946-07s filed date reid and irene burnham chambers pro sese roger w bracken for respondent nims judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for the tax_year the issue for decision is whether ms chambers received a deemed_distribution under her life_insurance_contract which resulted in gross_income to petitioners background some of the facts have been stipulated and are so found petitioners timely filed a federal_income_tax return respondent issued a statutory_notice_of_deficiency determining that petitioners failed to report as gross_income the deemed_distribution of the cash_value of ms chambers’s life_insurance_policy petitioners resided in virginia when they filed their petition in ms chambers obtained whole_life_insurance from nationwide life_insurance co nationwide through its agent michael travis she had previously procured home and car insurance through him and she relied on his recommendation in choosing this particular life_insurance_policy in her application she elected the automatic premium loan apl provision nationwide issued the policy on date the premiums were automatically paid through a monthly debit on ms chambers’s checking account in early ms chambers moved to philadelphia pennsylvania and moved her checking account to a different bank when her former bank declined the next automatic debit payment nationwide wrote to her regarding the unpaid premium ms chambers informed nationwide of the change in address and the switch to a new bank requested a change to a quarterly payment schedule and included a check for the missed premium payment ms chambers made the next quarterly payment on date however she then received a whole benefits package from her employer and no longer needed life_insurance from nationwide she therefore orally instructed mr travis to cancel the policy he indicated the policy was being canceled telling her he was sorry to lose her as a customer he did not advise her that she needed to take any further action to cancel the policy believing her policy had been canceled ms chambers ceased making payments in fact nationwide had not canceled her policy and as a result the nonpayment of premiums triggered the apl provision of the policy starting from date nationwide automatically granted her loans policy_loans to cover the unpaid premiums nationwide subsequently sent ms chambers correspondence that should have alerted her to the fact that the policy had not been canceled a letter dated date requested verification of her current address and included the most recent bill another billing statement was sent to her on date a letter dated date acknowledged her request to terminate the policy explained the consequences of surrendering the policy and listed her available options the letter also included a surrender application which she never completed or returned a notice dated date advised that the annual premium had been reduced to dollar_figure a confirmation of her change_of address was sent to her on date ms chambers claims that she did not receive some of this correspondence because she moved several times during this period ms chambers disregarded most of the correspondence she did receive believing it had been sent in error however on one occasion she did call nationwide to question why she was continuing to receive the notices when she insisted that she had already canceled the policy the nationwide representative indicated that the notices must have been sent by mistake nationwide continued granting ms chambers policy_loans under the apl provision until date when the next premium came due the following year the apl provision ceased to apply because the next policy loan would have caused her total indebtedness to exceed the cash_value of the policy instead under the policy’s nonforfeiture provisions her coverage was converted from whole_life_insurance to extended term_insurance for a period based on the policy’s net cash_value on date nationwide notified ms chambers that the extended term_insurance would expire without value on date on date nationwide informed her that she had gross_income of dollar_figure as a result of the expiration of her policy on date nationwide sent her a corrected form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc which reported a gross distribution of dollar_figure and income of dollar_figure petitioners did not include these amounts on their return discussion in general any amount received upon the surrender redemption or maturity of a life_insurance_contract which is not received as an annuity is gross_income to the extent that it when added to amounts previously received under the contract and excluded from gross_income exceeds the aggregate_of_premiums_or_other_consideration_paid sec_72 a c sec_1_72-11 income_tax regs when ms chambers’s policy terminated nationwide applied the policy’s cash_value to the outstanding balance on the policy_loans that constructive distribution is gross_income to petitioners to the extent it exceeds the sum of the premiums_paid by ms chambers see atwood v commissioner tcmemo_1999_61 dean v commissioner tcmemo_1993_226 petitioners argue that ms chambers canceled her insurance_contract with nationwide in before any policy loan had been granted under the apl provision since no policy_loans would have been outstanding there would have been no deemed_distribution to satisfy that nonexistent debt ms chambers did not comply with the requirements for termination under the contract the contract required her to give written notice and surrender the policy in order to terminate the contract and receive payment of the policy’s net cash_value she never did so and the contract did not give her the right to unilaterally terminate the contract by giving oral notice to mr travis though parties to a contract can agree to mutually rescind the contract mr travis’s assent to cancellation of the insurance_contract is not binding on nationwide unless mr travis possessed the requisite authority see 49_fsupp_197 w d va affd 138_f2d_821 4th cir zurich gen accident liab ins co v baum s e va mr travis lacked actual implied or apparent authority to enter into that agreement because the contract expressly stated that only the president or secretary of the company may make or change a contract on its behalf the agreement was not ratified because nationwide continued to send ms chambers correspondence indicating that it considered the policy still effective moreover at the time ms chambers instructed mr travis to cancel the contract the policy had a significant cash_value petitioners do not account for the disposition of that cash_value upon the purported termination of the contract for these reasons we hold that petitioners have gross_income from the satisfaction of the policy_loans granted under ms chambers’s life_insurance_contract to reflect the foregoing decision will be entered for respondent
